                           Case 4:19-cv-05784-JST Document 125 Filed 12/26/19 Page 1 of 4



                     1   LATHAM & WATKINS LLP
                          Kevin C. Wheeler (Bar No. 261177)
                     2   kevin.wheeler@lw.com
                         140 Scott Drive
                     3   Menlo Park, CA 94025
                         T: (650) 328-4600 IF: (650) 463-2600
                     4
                          Gregory K. Sobolski (Bar No. 267428)
                     5   gregory.sobolski@lw.com
                         505 Montgomery Street, Suite 2000
                     6   San Francisco, California 94111
                         T: (415) 395-8035 IF: (415) 395-8095
                     7
                         Attorneys for Defendants Shenzhen Senior Technology
                     8   Material Co. Ltd. (US) Research Institute, and
                     9   Shenzhen Senior Technology Material Co. Ltd.

                 10
                                                       UNITED STATES DISTRICT COURT
                 11
                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                 12
                                                            OAKLAND DIVISION
                 13
                         CELGARD, LLC,                              CASE NO. 4: 19-cv-5784-JST
                 14
                                          Plaintiff,                DECLARATION OF XIAOMIN (STEVEN)
                 15                                                 ZHANG
                 16            v.
                                                                    SUBJECT TO INTERIM PROTECTIVE
                 17                                                 ORDER
                         SHENZHEN SENIOR TECHNOLOGY
                 18      MATERIAL CO. LTD. (US) RESEARCH            Judge: Jon S. Tigar
                         INSTITUTE AND SHENZHEN SENIOR
                 19      TECHNOLOGY MATERIAL CO. LTD.,                REDACTED VERSION OF
                                                                      DOCUMENT SOUGHT TO BE
                20                        Defendants.                 SEALED
                 21

                22
                23

                 24

                25

                 26

                27

                 28
LATHAM&WATKINSm                                                                                  ZHANG DECLARATION
  ATTORNEYS AT LAW
                                                                                                 Case No. 4: 19-cv-5784-JST
                         Case 4:19-cv-05784-JST Document 125 Filed 12/26/19 Page 2 of 4



                     1          I, Xiaomin (Steven) Zhang, state and declare as follows:
                     2          1.      I am the Chief Technology Officer ("CTO") of Shenzhen Senior Material

                     3   Technology Co., Ltd. ("Senior Technology").

                     4          2.      I obtained a PhD in Polymer Physics & Science from the Chinese Academy of

                     5   Sciences in 1997. Since then, I have worked in various research and/or product development

                     6   capacities for the National Research Council Canada (NRC),GE Advanced Materials, and

                     7   Celgard, LLC ("Celgard"). I have authored or contributed to over 30 papers in international

                     8   journals and am the inventor of multiple patents. Based on my studies and work experience, I

                     9   have expertise in polymer materials, polymer-structure-processing-properties relationship, as

                 1O well as membrane and separator development and production.

                 11             3.      I worked at Celgard for approximately 12 years as part of its research and

                 12      development team. When I left Celgard in 2016, I held the position of a Polypore Fellow and

                 13      Celgard Technical Associate.

                 14             4.      In 2017, I joined Senior Technology.                   REDACTED

                 15                                                 REDACTED

                 16                                                 REDACTED

                 17                                                 REDACTED

                 18      REDACTED

                 19                          REDACTED

                 20             5.      I left Celgard for two primary reasons.      First, in 2015, Celgard merged with

                 21      Asahi-Kasei, a Japanese company. After the merger, I felt that the corporate culture of Celgard

                 22      changed for the worse, with less transparency and engagement between the Japanese

                 23      management and the United States Celgard team. I subsequently became less confident in my

                 24      future with Celgard and the future of the company. For example, due to their concerns regarding

                 25      the company as expressed to me, many top-level staff engineers and scientists left Celgard after

                 26      the merger, including seven key research and development PhD scientists and team leaders.

                 27      Second, my wife, who is from China, became ill in 2016, and western medicine does not offer

                 28      her any effective treatments for her illness. As a result, I became interested in opportunities that
LATHAMa.WATKINSm                                                                                            ZHANG DECLARATION
  ATTORNEYS AT LAW
                                                                           1                                Case No. 4:19-cv-5784-JST
Case 4:19-cv-05784-JST Document 125 Filed 12/26/19 Page 3 of 4
                         Case 4:19-cv-05784-JST Document 125 Filed 12/26/19 Page 4 of 4



                     1          14.                                       REDACTED

                     2                                            REDACTED

                     3                                            REDACTED

                     4                                            REDACTED

                     5       REDACTED

                     6                                            REDACTED

                     7                                REDACTED

                     8          I hereby declare under the penalty of perjury under the laws of the United States that the

                     9   foregoing is true and correct.

                 10             Executed this 5th day of December 2019 in Shenzhen, China.

                 11

                12

                 13
                                                                        B~~~  Xiaomin (Steven) Zhang
                 14

                 15
                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                26
                 27

                 28
LATHAM&WATKINSm                                                                                          ZHANG DECLARATION
  ATTORNEYS AT LAW
                                                                          3                              Case No. 4: l 9-cv-5784-JST
